DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/28/2021 has been entered and considered. Upon entering claims 3, 11 have been amended, claims 2, 10 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,868,438 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 3-9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the converter unit and the power strip are configured to communicate with one another to coordinate operations of a power converter of the converter unit and the switching circuit of the power strip” and in combination with other limitations.
Claims 4-9 depend from the independent claims 3.
Claim 11 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a control circuit configured to communicate with the 
Claims 12-14 depend from the independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TOAN T VU/Primary Examiner, Art Unit 2836